
	
		I
		111th CONGRESS
		2d Session
		H. R. 4793
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the library and archives gallery at the
		  Washington’s Headquarters Museum at Morristown National Historical Park in the
		  State of New Jersey, and for other purposes.
	
	
		1.FindingsCongress finds that—
			(1)in 1933, Lloyd W.
			 Smith was instrumental in the establishment of the Nation’s first national
			 historical park, Morristown National Historical Park, in Morristown, New
			 Jersey, with his donation of much of the land for the Jockey Hollow Unit of the
			 park;
			(2)in 1955, upon his
			 death, his extensive library and archival collection was donated to Morristown
			 National Historical Park, provided that an appropriate building was constructed
			 to house the collection;
			(3)in 1957, a new
			 library wing to the Washington’s Headquarters Museum was built to house the
			 collections;
			(4)in 2007, a new and
			 larger library wing was added to the museum to better preserve and display the
			 extensive collection, and the former library wing of the museum was converted
			 to an archives gallery; and
			(5)Lloyd W. Smith’s
			 significant contributions to the establishment of the Morristown National
			 Historical Park and to the establishment of the renowned library with an
			 extensive archives collection should be recognized.
			2.Designation of
			 library and archives gallery at the Washington’s Headquarters Museum
			(a)DesignationThe library and archives gallery located in
			 the Washington’s Headquarters Museum at Morristown National Historical Park
			 shall be known and designated as the Lloyd W. Smith Library and
			 the Lloyd W. Smith Archives Gallery, respectively.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the library and
			 archives gallery at the Washington’s Headquarters Museum referred to in
			 subsection (a) shall be deemed to be a reference to the Lloyd W. Smith
			 Library and the Lloyd W. Smith Archives Gallery,
			 respectively.
			
